Citation Nr: 1509311	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the meniscectomy of the right knee, currently evaluated as 30 percent disabling since January 19, 2005.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, from December 15, 2005, to June 19, 2006, and since October 1, 2006.

3.  Entitlement to a total rating based on individual unemployability (a TDIU rating), prior to January 14, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974 and from January 2003 to January 2004.

In a September 2007 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida proposed to reduce the disability rating assigned to the service-connected meniscectomy of the right knee from 30 percent disabling to 10 percent disabling.  In an April 2008 rating decision, the RO reduced the disability rating assigned to the meniscectomy of the right knee from 30 percent to 10 percent disabling, effective August 1, 2008, and in July 2008, the RO denied a rating in excess of 10 percent.  The Veteran appealed both the reduction, as well as the denial of a rating in excess of 10 percent for the right knee disability.  The reduction issue was resolved in a September 2012 Board decision when the Veteran's 30 percent rating was restored effective and continuously from January 19, 2005, and became a full and final determination of the issue on appeal.  However, the denial of a rating in excess of 10 percent for the right knee disability, which after the September 2012 rating decision effectively became a denial of a rating in excess of 30 percent, remained.

In June 2013, the Veteran submitted a statement in support of claim regarding the September 2012 rating restoration which suggests that the Veteran would like an accounting of payments regarding that disability.  While not within the jurisdiction of the Board, the Board nonetheless refers this request to the RO for appropriate action.   

The Veteran's lumbar spine claim comes before the Board on appeal from a September 2007 rating decision of the VA RO in St. Petersburg, Florida, which granted service connection for degenerative disc disease of the lumbar spine, status post fusion.  The RO assigned an initial disability rating of 20 percent, effective December 15, 2005.  The RO then assigned a 100 percent disability rating for surgical or other treatment necessitating convalescence, effective June 20, 2006.  The RO then made the 20 percent disability rating effective again on October 1, 2006.  The period of 100 percent disability is not currently before the Board on appeal, but the claim for a rating in excess of 20 percent for the periods not rated at 100 percent remains before the Board.  

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to his service-connected disabilities.  However, a February 2010 rating decision granted the Veteran a TDIU, effective January 14, 2009.  Therefore, the issue of the Veteran's entitlement to a TDIU rating prior to January 14, 2009, remains as it is part of the claims for increased ratings for the right knee and back disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  In a letter received by the RO on November 30, 2012, which was prior to the promulgation of a decision on the appeal for an increased rating for the meniscectomy of the right knee, the Veteran withdrew the appeal.

2.  In a letter received by the RO on November 30, 2012, which was prior to the promulgation of a decision on the appeal for an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, the Veteran withdrew the appeal.

3.  In a letter received by the RO on November 30, 2012, which was prior to the promulgation of a decision on the appeal for a TDIU rating, the Veteran withdrew the appeal.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for the meniscectomy of the right knee has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).   

2.  The criteria for withdrawal of an appeal for an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, has been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.   

3.  The criteria for withdrawal of an appeal for a TDIU rating, has been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a letter received by the VA on November 30, 2012, the Veteran communicated that he was withdrawing any remaining remanded issues, that is, the issues listed above.  In April 2013 the RO sent the Veteran a letter confirming the withdrawal which requested the Veteran contact the RO if he wished to maintain his appeal.  The Veteran did not a respond.  A copy of both letters are associated with the record of the Veteran's case.  Thus, with respect to the issues on appeal, there are no remaining allegations of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeals for increased rating for the meniscectomy of the right knee, an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, and for a TDIU rating are dismissed.


ORDER

The appeal for an increased rating for the meniscectomy of the right knee is dismissed.

The appeal for an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, is dismissed.

The appeal for a TDIU rating is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


